In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1942V
                                    Filed: January 28, 2019
                                        UNPUBLISHED


    DERHYL MIDDLETON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
       petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 14, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by the influenza vaccine she received on September
27, 2016. Petition at 1, ¶¶ 1, 5. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

        On October 19, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her SIRVA. On January 28, 2019, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$60,381.17, representing $60,000.00 for pain and suffering and $381.17 for past
unreimbursable expenses. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $60,381.17, representing $60,000.00 for pain
and suffering and $381.17 for past unreimbursable expenses in the form of a
check payable to petitioner, Derhyl Middleton. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
DERHYL MIDDLETON,                          )
                                           )
                  Petitioner,              )
                                          )   No. 17-1942V (ECF)
v.                                        )   Chief Special Master Dorsey
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On October 15, 2018, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter. On October 19, 2018,

the Court entered its Ruling on Entitlement, finding petitioner Derhyl Middleton entitled to

Vaccine Act compensation. Respondent now proffers that petitioner receive a compensation

award consisting of a lump sum of $60,381.17 in the form of a check payable to petitioner,

Richard Denham. 1 This amount consists of $60,000.00 for pain and suffering and $381.17 for

past unreimbursed expenses, and represents compensation for all elements of compensation

under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $60,381.17. 3




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
                              Respectfully submitted,

                              JOSEPH H. HUNT
                              Assistant Attorney General

                              C. SALVATORE D’ALESSIO
                              Acting Director
                              Torts Branch, Civil Division

                              CATHARINE E. REEVES
                              Deputy Director
                              Torts Branch, Civil Division

                              GABRIELLE M. FIELDING
                              Assistant Director
                              Torts Branch, Civil Division

                              s/Voris E. Johnson, Jr.
                              VORIS E. JOHNSON, JR.
                              Senior Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Ben Franklin Station
                              Washington, D.C. 20044-0146
                              Direct dial: (202) 616-4136

Dated: January 28, 2019




                          2